PER CURIAM.
The defendant in this case seems to have acted in good faith in attempting to serve his answer in time, although perhaps ignorant, he having no attorney at the time, as to what was actually re*175quired of him. He submitted, on his motion to open his default, a verified answer in which he positively denied owing the plaintiff the entire amount claimed, but admits an indebtedness of $38. We think the order should be reversed, and the default opened, upon condition that he give an undertaking in the sum of $200, conditioned that he will pay any judgment and costs that may be rendered against him; otherwise, order affirmed, with $10 costs.